          Case 1:20-cv-00694-NONE-EPG Document 8 Filed 05/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   JEREMIAH DONOVAN,                                Case No. 1:20-cv-00694-NONE-EPG-HC
11                 Petitioner,                        ORDER DENYING AS MOOT
                                                      PETITIONER’S APPLICATION TO
12          v.                                        PROCEED IN FORMA PAUPERIS
13   RALPH DIAZ,                                      (ECF No. 5)
14                 Respondent.
15

16         Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

17 U.S.C. § 2254. On May 27, 2020, the Court received the instant application to proceed in forma

18 pauperis. (ECF No. 5). The Court previously authorized Petitioner to proceed in forma pauperis
19 on May 19, 2020. (ECF No. 4).

20         Accordingly, the Court HEREBY ORDERS that Petitioner’s application to proceed in

21 forma pauperis is DENIED as MOOT.

22
     IT IS SO ORDERED.
23

24      Dated:    May 29, 2020                               /s/
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27

28
